Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2019, 3/18/2020, 3/23/2022 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2  and 4, 5 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  DE 102013 101239 Ai (2 B ENERGY HOLDING B V [NL]) 7 August 2014.

 	‘239 discloses:
 a wind driven power plant comprising a nacelle having a nacelle cover and a helicopter hoisting platform (see paragraph 4), the nacelle further comprising a hatch extension and a hatch cover (see paragraph 37 and figure 3, parts 8. 7 and 21), the hatch extension being arranged between the nacelle cover and the hatch cover, wherein the hatch extension has a channel like shape, wherein the hatch cover is mounted on top of the hatch extension, and wherein the hatch extension provides a distance between the hatch cover and the nacelle cover (see figure 3 and paragraph 24: thanks to the extension 27, the hatch of the nacelle can be protected and sealed against weather influences).
	In regards to claim 2:
 wherein the surface of the hatch cover is flush with the deck of the helicopter platform (par. 9, 17) and the hatch cover is part of the hoisting platform (par 26).
In regards to claim 4 and 5:
 A provision flange and an opening in the caver are provided far mounting the hatch extension onto the nacelle fig. 3, 4) and the hatch caver is configured to be operated in order to access the nacelle (par 37), said operation of opening the hatch being possible from inside or from outside of the nacelle par (8,16). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘239 as applied to claim 1 above, and further in view Therkildsen; Claus Hald, US 20170022966 A1.
‘239 fails to teach:

wherein the hatch cover is configured to serve as a part of the winching area of the helicopter hoisting platform and/or the hatch cover forms an integrated part of the winching area of the helicopter hoisting platform.
Therkildsen teaches:
According to preferred aspects of the invention, the principal winch may be operable to hoist payloads both in a deployed and in a stowed condition of the boom, According to the invention, the lifting line of the principal winch is advantageously placed in a reference position when the crane boom is in a stowed position. The reference position may advantageously lie in a predetermined position in relation to a component or a part of the nacelle. In particular, a predetermined position of the lifting line may lie directly above a component or a part of the nacelle. Advantageously, the reference position of a lifting line of the principal winch may lie above a nacelle aperture or natch in a floor thereof through which loads may be vertically lifted or lowered between the inside and the outside of the nacelle.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Therkildsen with ‘239, because the location of the winch is primarily a design choice depending upon the weight of the nacelle.


Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘239 as applied to claim 1 above, and further in view of US 2011/316278 At (SIEGFRIEDSEN SOENKE [DE]} 29 December 2011.
 Soenke discloses a wind turbine with a main frame comprising a channel-like hatch extension and a hatch (fig. 1) said extension being an integral part of the nacelle. In regards to claims 6 and 7, nacelle covers are us conventionally made out of a plurality of glass fiber panels.
In regards to claim 8, it is conventionally done in the art to design the hatch extension is located in the rear of the nacelle because less machinery (blades and gear, etc) are located the rear of the nacelle for safety.
In regards to claim 9; the thickness values would be optimized through routine experimentation and would not lead to patentability in the instant application, without displaying unexpected results. (in re aller)
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘239 as applied to claim 1 above, and further in view of Tadayon; Saied et al., US 20110229322 Al
‘239  fails to teach:
A wind park comprising a plurality of wind turbines according to claim 1.
Tadayon teaches:
[008] The wind turbine or wind mill comprises one or more of the following, in our different embodiments: a rotor (which comprises one or more blades and a hub), a tower, a shaft, a pitch adjuster (placed in 916 in FIG. 9(b), at the end of blades 914), low speed shaft or axis, gear box, generator, anemometer (placed at the end of 912, or any other place, e.g. on tower or on the ground), wind vane (placed at the end of 912, or any other place, e.g. on tower or on the ground), nacelle, high speed shaft, yaw drive (placed between 934 and 910), yaw motor (placed under yaw drive), one or more brakes, and one or more batteries for storage (placed anywhere in blades, tower, or outside tower, on the ground), as in FIG. 9.
[0071] FIG. 62 shows wind turbine farm, with wind turbines at different heights, sizes, or shapes, such as hollow structure made of metal/steel beams, to reduce interference on neighboring unit, based on some acceptable threshold, for proper operation or reduced interference level or stress, per wind turbine, for an embodiment of our invention.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the wind turbine farm (park) of Tadayon, with the wind turbine of ‘239, because it is well known in the art to combine one or more turbines to from a park to optimize the wind power.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LEBENTRITT/           Primary Examiner, Art Unit 3745